DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Arguments and Amendments, dated 4/22/2022, have been considered and the 35 USC 112(b) rejections of claims 24, 36, 37 and 39-42 have been withdrawn.
With respect to the 35 USC 102 and 103 rejections, the Applicant’s Arguments and Amendments have been fully considered; additionally, the new amendments, in the context of the previously cited prior art has been reanalyzed. Based upon the previously cited prior art, the claims continue to be rejected under either 35 USC 102 or 103. Since the new claim amendments have provided for a slightly different interpretation of the invention, the wording and the Examiner-based rationale must be modified to account for these changes. Although the wording of the rejections and analysis of the prior art has changed to be consistent with the claimed scope, no new references are needed to bolster the rejections, and as such, the instant action will be final.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]). Oohashi provides for monolayers of cells that have a layer of fibrin laminated over the surface of the cells. See Abstract, and paragraphs [0002] [0038]. Based upon paragraph [0038] the cell-sheet comprises at least one layer of cells and at least one layer of fibrin. There is nothing to suggest that a single cell sheet must be between two layers of fibrin. Oohashi notes that retinal pigment epithelial (RPE) cells can comprise the monolayer cell-sheet. See paragraph [0040]. Although it is noted that Oohashi does not explicitly state that the composition is a retinal transplant, Oohashi is entirely concerned with the formation of implantable materials, and the fact that Oohashi explicitly teaches cells that are only found in the retinal region of the eye would suggest that the implant of Oohashi must necessarily be a retinal implant. This assessment is further underscored by the fact that the preamble appears to provide for an intended use, and does not provide for any structural limitations that could be applied to the claimed implant. See MPEP 2111.02.
It must further be underscored that Oohashi never explicitly states which side the fibrin gel has attached, only that the fibrin gel has been attached to one side of the cell sheet. Since RPE cells have structural sides, as determined by their in vivo position in the eye, there would be an expectation that since Oohashi is silent with respect to the basal or apical orientation of the cell, relative to the fibrin, the orientation of the basal side of the cell would either inherently align itself on the fibrin, or the ordinary artisan would find it obvious to arrange the basal side of the cell to the fibrin, since this is how the cell would sit, in vivo. 
With respect to claim 19, based upon the above analysis, and the fact that Oohashi provides for, at least, a single cell sheet bound to a single layer of fibrin, there would be a reasonable expectation that Oohashi anticipates the claimed invention. However, if it can be shown that there is no reasonable evidence to suggest that the cells will inherently align themselves so that the basal side is exposed to the fibrin, the would find it obvious to arrange the basal side of the cell to the fibrin, since this is how the cell would sit, in vivo.
With respect to claim 20, although Oohashi notes that the thickness can easily be controlled by the ordinary artisan, Oohashi explicitly teaches layer thickness as low as 270 µm (0.27 mm). See paragraph [0050] and Table 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]) and Mazzocchi, et al (PGPub 2013/004638 [IDS Reference]). See the discussion of Oohachi above; Oohachi does not teach the inclusion of providing plasminogen. Mazzocchi teaches compositions used as retinal implants. See Abstract. Mazzocchi indicates that these biomaterials can include absorbable materials, like fibrin. See paragraph [0036]. Mazzocchi indicates that these types of materials are desirable since they can be enzymatically degraded, in situ. See paragraph [0070]. Based upon this, Mazzocchi recommends the further inclusion of fibrinolytic compounds. See paragraph [0081]. Therefore, Mazzocchi provides strong motivation to include any known, and predictable, fibrinolytic compound, as they would all be obvious variants of each other. Specifically, Mazzocchi suggest the inclusion of plasminogen, which is a known fibrinolytic. See paragraph [0077]. Although Mazzocchi does not explicitly recite the amount of plasminogen that should be included in the composition, plasminogen is well-studied and quite predictable. As such, it would be reasonable to suggest that the ordinary artisan would be capable of finding an ideal amount of plasminogen and land within the [greater than] 5-order of magnitude range provided in claim 22.

Claims 23-28, 30-32 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]) and Liu (US Pat 6,045,791 [IDS Reference]) and evidenced by Singh, et al (Biomaterials, 22, 3337-3343, 2001). See the discussion of Oohashi above; Oohashi does not teach further coating the fibrin hydrogel. Similar to Oohashi, Liu provides for a laminate of an RPE monolayer of cells. See Abstract. Liu provides for a cell sheet of RPE cells that are attached to collagen, wherein the collagen coats a layer of fibrin. See column 8, lines 35-45. Liu notes that the basal side of the RPE cells readily attach to the collagen support. See column 6, lines 53-56. Liu further notes that the collagen layer should be retained in the sub-retinal space, as this would likely mimic the properties of Bruch’s membrane. See column 6, lines 55-65. Although not stated in Liu, Singh notes that Bruch’s membrane is the basement membrane of the retina, and that collagen is one of the basement membrane proteins. See page 3342, left column, last paragraph.
Based upon this, it would be obvious to apply the collagen (basement membrane protein) of Liu to the fibrin of Oohashi because Oohashi provides for a basic structure of fibrin and a monolayer of RPE cells, but does not provide for specific biochemical enhancements that would be expected to improve, specifically, a retinal implant. Since Liu explicitly describes retinal implants, this improvement would provide for a reasonable expectation of success, because Liu notes that providing the basement membrane protein – collagen, the RPE cells will inherently orient themselves so that the basal side is attached to the collagen.
With respect to claims 23 and 24, as discussed above, Liu provides collagen, which is the primary protein of Bruch’s membrane. Singh indicates that Bruch’s membrane is the basement membrane of the RPE. It would be obvious to mimic the basement membrane of the RPE, because the cells provided in Oohashi and Liu are RPE cells. There would be a reasonable expectation that providing a substrate that mimics the natural substrate would provide for improved results.
With respect to claim 25, Oohashi provides a fibrin layer, wherein Liu provide motivation to coat this layer with an agent that would mimic the RPE basement membrane. Liu indicates that the RPE cells will orient themselves so that the basal layer sits atop the RPE basement membrane.
With respect to claim 26, although Oohashi notes that the thickness can easily be controlled by the ordinary artisan, Oohashi explicitly teaches layer thickness as low as 270 µm (0.27 mm). See paragraph [0050] and Table 2.
With respect to claims 27 and 28, Oohashi indicates that the amounts of fibrinogen and thrombin can be predictably controlled by the ordinary artisan. With that said, Oohashi indicates levels of thrombin and fibrinogen that overlap with the claimed values. See paragraphs [0044] and [0046].
With respect to claims 30 and 31, Oohashi indicates that the fibrinogen solution can further contain the protease inhibitor – aprotinin. See paragraph [0044].
With respect to claim 32, although Oohashi does not explicitly describe the amount of aprotinin in the fibrinogen solution. However, based upon the manner in which Oohashi describes this embodiment would suggest that the ordinary artisan would be capable of determining the level of aprotinin in the solution, wherein the claimed range exceedingly large.
With respect to claim 38, as discussed above, the inclusion of a collagen coating, as discussed in Liu would inherently provide for the fibrin to be on the basal side of the RPE cells.
With respect to claims 39 and 40, Liu motivates the inclusion of the basement membrane protein – collagen. Based upon the combination of Oohashi and Liu, it would be obvious to apply the collagen coating prior to culturing.
Claim 29 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi, et al (PGPub 2016/0058908 [IDS Reference]) Liu (US Pat 6,045,791 [IDS Reference]) and Mazzocchi, et al (PGPub 2013/004638 [IDS Reference]) and evidenced by Singh, et al (Biomaterials, 22, 3337-3343, 2001). See the discussions of Oohachi, Liu, Mazzocchi, and Singh above. As discussed above, Mazzocchi motivates the inclusion of plasminogen. Mazzocchi indicates that these biomaterials can include absorbable materials, like fibrin. See paragraph [0036]. Mazzocchi indicates that these types of materials are desirable since they can be enzymatically degraded, in situ. See paragraph [0070]. Based upon this, Mazzocchi recommends the further inclusion of fibrinolytic compounds. See paragraph [0081]. Therefore, Mazzocchi provides strong motivation to include any known, and predictable, fibrinolytic compound, as they would all be obvious variants of each other. Specifically, Mazzocchi suggest the inclusion of plasminogen, which is a known fibrinolytic. See paragraph [0077]. Although Mazzocchi does not explicitly recite the amount of plasminogen that should be included in the composition, plasminogen is well-studied and quite predictable. As such, it would be reasonable to suggest that the ordinary artisan would be capable of finding an ideal amount of plasminogen and land within the [greater than] 5-order of magnitude range provided in claims 29 and 35. Additionally, Mazzocchi motivates the inclusion of antifibrinolytics, like aminocaproic acid. See paragraph [0077].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651